Title: From Benjamin Franklin to William Robertson, 4 March 1765
From: Franklin, Benjamin
To: Robertson, William


Reverend and Dear Sir
London March 4th. 1765
I rejoice to hear by my friend Mr. Strahan that you continue in Health and are now at the Head of the Edinburgh University. Before I leave Britain again I Promise myself the Happiness of once more seeing you and my other Friends in Scotland, having always retained a pleasing Remembrance of the time I spent in that Country, the ingenious and instructive Conversation I was so frequently entertain’d with and the frank Hospitality of the Inhabitants.
In the mean time may I presume so far on your Friendship as to request thro’ you a favor from your University in Behalf of a Friend of mine the Reverend Mr. Ezra Stiles Pastor of the Second Congregational Church in Newport the Capital of the Coloney of Rhode Island in America. It is that he may be decorated with the Title of Doctor of Divinity. He was educated at Yale College in the Colony of Connecticut where he distinguished himself by his Acquirements in every kind of Literature and after he had finish’d his Studies was prevail’d with to continue there as a Tutor several years till his call to the Pastoral office by the Congregation he now presides over. I need not acquaint you that the Congregational Churches in New England agree with the Church of Scotland in every Point of Doctrine and differ only in the Mode of Church Government. His moral character is not merely unexceptionable it’s excellent; he is therefore much beloved by the People with whom he Lives and he is greatly esteemed by his Brethren the Clergy even of other Denominations for his extensive Learning and the Catholicism of his Temper. He had not the least Thought or Knowledge of any Intention to endeavour procuring him this Mark of Distinction it arising wholly from myself who desire it as it will be a pleasure to me to give in that way a Testimony of the Respect I have for so much real Merit. With the Sincerest esteem I am Reverend Sir Your most Obedient and most Humble Servant
B. Franklin
To the Revd. Dr. Robertson
